Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
1.	This office action is in response to the amendment received 9/22/21.
2.	Claims 21-40 are pending in the application. Claims 1-20 were cancelled by applicant. 21, 29, and 36 are independent claims.
3.	Claims 21-40, rejected under 35 U.S.C. 102 as being anticipated by Navarro have been withdrawn in response to the amendments.





Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Navarro et al., PGPub 2010/0058160 filed (9/4/2009) in view of Nesbitt et al., PGPub. 2013/0110585 filed (11/2/2011).
In reference to independent claim 21, Navarro teaches:
	receive, from a user computing device associated with a user, via an electronic network, a request for a custom link to a webpage identifying a product (Navarro, para. [0007 and 0029]) The URL rewriting process can be initiated either when a user clicks a designated URL or a designated URL is added to a site by a user. Deep linking is the ability to create an affiliate link dynamically that takes the user directly to a particular page on the merchant’s site….if an affiliate creates editorial content about a specific product and wants to link its specific page on the merchant’s site. Further, the reference to Navarro (para. 0088-0090) a user trigger or request to rewrite a URL can begin when a user adds a new URL to the site or selects a URL within the page. 
	extract information associated with the product from the webpage, the information including at least one of a product image or a product price associated with the product (Navarro, para. [0027, 0033-0037, 0112-0118] The URL, domain data associated with the URL and the merchant are stored in a database and used to confirm the status of a URL, update the URL information, and updating any merchant information as it relates to the URL. The reference to Navarro further discloses a means of utilizing a deep linking technique to identify links to products within a hierarchy of a website. Utilizing said product information as well as the above-mentioned URL, domain data associated with the URL, and the merchant information, the information is utilized to generate a referral link. 
	The reference to Navarro fails to explicitly state extracting information, wherein the information including at least one of a product image or a product price associated with the product:
	The reference to Nesbitt (See para. [0062, 0088-0105, 0164-0166]) discloses a means of generating custom links based upon first identifying and extracting product price information from a 
	query the database for a record, from the plurality of records, that matches the extracted product information (Navarro, para. [0031]) The system can alert an administrator when a designated URL is being considered for rewriting, and finds a match in the merchant database.  
	upon identifying a matching record in the database:
	generate the custom link to the webpage, the custom link unique to the user (Navarro, para. [0007 and 0031]) Once these settings have been correctly configured in the merchant database, the merchants URLs added to the site can be correctly rewritten to be affiliate links.  If a match is found, the URL is rewritten based on either the standard syntax specified by the affiliate network, or if the deep link override flag is set in the merchant database, the manually updated deep link syntax in the merchant database.
	transmit the generated custom link to the user computing device (Navarro, para. [0006, 0007, 0030-0033] These rewritten URLs  may be used when a user either adds or clicks on a designated URL on a site…..a user driven trigger….where a user either clicks on a designated URL or a URL is added to the site by a user.  
	track, over a period of time, one or more online characteristics associated with the user using the transmitted custom link (Navarro, para. [0006, 0007]) user clicks on this converted URL may 
In reference to dependent claim 22, Navarro teaches:
	determine that the matching record is unavailable in the database; dynamically create a new record of the webpage; and store, within the new record, metadata associated with the extracted product information (Navarro, para. [0031]) the system may include one or more manual tasks to be performed by a system administrator (e.g. configure new merchants, validate broken affiliate links highlighted by the system) in response to an affiliate link not being available. The merchant may receive a ‘join’ status which requires specific data associated with the deep link used in the affiliate system to be stored as a new record. 
In reference to dependent claim 23, Navarro teaches:
	wherein the server is further configured to format the custom link to be compatible with one or more social media platforms selected by the user (Navarro, para. [0108]) specific formatting may take place by the server based on the designated URL to extract just the domain name. 
In reference to dependent claim 24, Navarro teaches:
	wherein the extracted product information includes at least one of a product picture, a product name, or a price associated with the product (Navarro, para. [0005]) The publisher then earns either a commission on the value of the sale or a fixed cost per acquisition. A website publisher creates editorial content about a product valued at one hundred dollars. 
In reference to dependent claim 25, Navarro teaches:
	wherein the server is in network communication with one or more external product sources, and wherein the server is further configured to update at least one of a product description….(Navarro, para. [0032]) during the manual review, the administrator can test each flagged rewritten URL and if the destination is now outdated, no longer available, or unreachable, either the rewritten URL is updated.
In reference to dependent claim 26, Navarro teaches:
	wherein the server is further configured to transmit, to the user computing device for display thereon, an estimated commission associated with the product identified on the webpage (Navarro, para. [0005]) The publisher then earns either a commission on the value of the sale or a fixed cost per acquisition. An advertiser may elect to pay a cost per acquisition of 5% of the value of the sale.
In reference to dependent claim 27, Navarro teaches:
	wherein the request is received upon a system activator bookmark being selected at the user computing device when the user is visiting the webpage (Navarro, para. [0008 and 0014]) some affiliate networks offer an application programming interface that allows affiliates to easily pull information about their merchants’ affiliate programs and deep linking syntax on demand. Upon posting of a URL to an editorial or user generated website or on clicking of a URL by a user.
In reference to dependent claim 28, Navarro teaches:
	Wherein the request for the custom link is a GET request issued by the user computing device via the electronic network using at least one of: Bluetooth, WiFi, etc (Navarro, para. [0020-0023]) tasks are performed by remote processing devices, which are linked through a communications network, such as the internet. User devices are connected though internet. 
In reference to claims 29-35, the claims recite a method for carrying out similar steps to those found in the system claims numbered 21-27, respectively. Therefore, the claims are rejected under similar rationale.
In reference to claims 36-40, the claims recite a computer readable medium including executable instructions for carrying out similar steps to those found in the system claims numbered 21 and 24-27. Therefore, the claims are rejected under similar rationale.



Response to Arguments
6.	Applicant’s arguments with respect to claims 21-40 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant made amendments to the claims and changed the scope of the invention when the claims are read as a whole. Thus, the amendments required the examiner to withdraw the prior art rejection under 35 U.S.C. 102 under Navarro. In response to the amendments a new search was completed by the examiner.



Notes
7.	In reviewing the independent claim, the examiner believes a telephonic interview to discuss concepts related to the claim would expedite prosecution of the application. More specifically, the claim recites ‘the request for a custom link to webpage’. The ‘request’ does not clearly identify what defines a request when read within the context of the claim. Language found in dependent claim 35 includes specific language defining the request and states ‘receiving the request upon a system activator bookmark being selected at the user computer device when the user is visiting the webpage’. Further, ‘the record’ which according to the specification (para. 0035-0037), is sent to a user if the record 


Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J LUDWIG whose telephone number is (571)272-4127. The examiner can normally be reached Mon - Fri. 9-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MATTHEW J. LUDWIG
Examiner
Art Unit 2178



/STEPHEN S HONG/Supervisory Patent Examiner, Art Unit 2178